Citation Nr: 1504315	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-27 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by Sparrow Health System on August 8, 2011.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Medical Center in Battle Creek, Michigan.  The appellant is the health care facility that provided the services.  


FINDINGS OF FACT

1. On August 8, 2011, the Veteran was admitted for treatment at a private medical emergency department, without prior authorization for payment of the medical services provided to him, and for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his health.

2. A VA or other Federal facility/provider was not feasibly available, and an attempt to use one beforehand would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services for treatment provided by Sparrow Health System, on August 8, 2011, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000-17.1008, (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement for emergency treatment at a non-VA hospital in August 2011.  The claim was denied based on a determination that (a) the services provided were not of an emergent nature such that delay would have been hazardous to the Veteran's life or health; and (b) a VA medical facility was readily available in the Veteran's geographic area and capable of furnishing economic care.  There is no material dispute that eligibility requirements for reimbursement would be met.  Accordingly, the Board will focus on these two questions.

A.  Applicable Law

Payment or reimbursement under 38 U.S.C. § 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if numerous conditions are met.  See 38 C.F.R. § 17.1002.  

Pertinent to this case, those conditions at issue are:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part), and 

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).

See 38 C.F.R. § 17.1002(a)-(c).  

The admission of any patient to a private or public hospital at Department of Veterans Affairs expense will only be authorized if a Department of Veterans Affairs medical center or other Federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  A Department of Veterans Affairs facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  In those instances where care in public or private hospitals at Department of Veterans Affairs expense is authorized because a Department of Veterans Affairs or other Federal facility was not feasibly available, as defined in this section, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  38 C.F.R. § 17.53.  

B.  Discussion

In this case, the Board finds that the claim must be granted.  

The evidence shows that the Veteran presented to the private emergency room due to urinary retention causing pain and pressure in the abdomen.  The Board finds that the Veteran's condition involved acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing his health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002.  

Further, the nearest VA hospital was approximately one hour away, which made it not feasibly available in light of the Veteran's medical condition.  

Accordingly, the Board will resolve all reasonable doubt in the Veteran's favor and find that reimbursement of unauthorized medical expenses for treatment provided by Sparrow Health System, on August 8, 2011, is warranted.  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by Central Maine Medical Center, on August 8, 2011, is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


